               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                        NO. 4:17-CR-31-1H

UNITED STATES OF AMERICA,          )
                                   )
     v.                            )
                                   )
RICKY BALL,                        )                 ORDER
     Defendant.                    )


     This matter is before the court on defendant’s letter, which

this court construes as a motion for release from custody due to

concerns regarding COVID-19 in the Bureau of Prisons.         Inasmuch as

defendant attempts to move for release under 18 U.S.C. § 3624(c)(2)

as amended by 12003(b)(2) of the CARES Act, release under this

statute is determined by appropriate Bureau of Prisons’ officials.

Therefore, the court has no authority to alter defendant’s sentence

under 18 U.S.C. § 3624(c)(2). Defendant has shown no other legal

basis for a reduction in his sentence.       Therefore, the motion [DE

#295] is DENIED.

     This 23rd day of April 2020.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




       Case 4:17-cr-00031-H Document 52 Filed 04/23/20 Page 1 of 1
